PER CURIAM.
The petitioner, United Services Automobile Association, seeks certiorari relief to quash an order compelling discovery of its claim file. We grant the petition and quash the order because discovery of an insurer’s claim file, while a coverage issue is pending, is improper. Seminole Cas. Ins. Co. v. Mastrominas, 6 So.3d 1256, 1258 (Fla. 2d DCA 2009); GEICO Gen. Ins. Co. v. Hoy, 927 So.2d 122, 126 (Fla. 2d DCA 2006) (insured’s breach of contract suit against insurer raised a coverage issue, which was not settled by insurei'’s payment of part of what the insured was claiming in breach of contract action); see also Illinois Nat Ins. Co. v. Bolen, 997 So.2d 1194 (Fla. 5th DCA 2008); American Bankers Ins. Co. of Fla. v. Wheeler, 711 So.2d 1347 (Fla. 5th DCA 1998).
PETITION GRANTED; ORDER QUASHED.
SAWAYA, PALMER and EVANDER, JJ., concur.